DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
Applicant’s recent Terminal Disclaimer obviates the Double Patenting rejection.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 7-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ueno et al., GB 2362012 A.

1. A method for operating a point of sale terminal of a merchant to authorize a payment transaction, the method comprising: 
optically scanning, by an optical scanning device of the point of sale device of the merchant, a unique dynamic optical image displayed on a portable device associated with a buyer, said unique dynamic optical image includes, encoded therein, payment account information associated with a payment account, said payment account information including (i) a payment account number, (ii) an expiry date of said payment account number, (see Ueno)(disclosing that the card information may be a card name, card issuer name, card number, personal identification number, and expiration data. The 
decoding, by a payment processing device of the point of sale device, the unique dynamic optical image to extract the payment account information encoded therein for processing by the point of sale device, (see Ueno)(disclosing that the present invention may be viewed as a communications terminal comprising a display for displaying an image, a code issue requester for requesting an external server to issue a process code, and a display controller for causing the display to display the process code in two-dimensional barcode form based on data for displaying the issued process code in two-dimensional barcode. The image display may be a liquid-crystal panel, for example. A QR code or data code displayed on the 9 liquid-crystal panel in the form of the two-dimensional barcode can be read adequately with a barcode reader).



3. The method of claim 2, wherein the payment processing device generates the authorization request message in a format required by the payment network, (se Ueno)(disclosing that the present invention may be viewed as a communications terminal comprising a display for displaying an image, a code issue requester for requesting an external server to issue a process code, and a display controller for causing the display to display the process code in two-dimensional barcode form based on data for displaying the issued process code in two-dimensional barcode. The image display may be a liquid-crystal panel, for example. A QR code or data code displayed on the 9 liquid-crystal panel in the form of the two-dimensional barcode can be read adequately with a barcode reader).

4. The method of claim 2, wherein the generated authorization request is routed through the payment network to an issuer of the payment account, (see Ueno)(disclosing that the data management server identifies the customer based on the information and obtains registration information about the 

5. The method of claim 1, wherein said unique dynamic optical image is a bar code, (see Ueno, abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno et al., in view of Official Notice.
6. The method of claim 1, wherein said unique dynamic optical image is a bar code formatted in accordance with a standard including one of GS1 Data Bar Expanded or Data Bar Expanded stacked bar code standards. 
	Ueno fails to explicitly define the claimed bar code standards. However, such standards would have been well-known to one of ordinary skill in the art at the time the invention was conceived.  It would have been obvious to incorporate any suitable industry standard into the claimed invention.


Claims 7-13 contain the same or similar limitations as claims 1-6 rejected above, and therefore the above rejections are incorporated against claims 7-13 herein by reference.

Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
Ueno discloses a communications terminal comprising a display for “displaying an image, a code issue requester for requesting an external server to issue a process code, and a display controller for causing the display to display the process code in two-dimensional barcode form based on data for displaying the issued process code in two-dimensional barcode. The image display may be a liquid-crystal panel, for example. A QR code or data code displayed on the 9 liquid-crystal panel in the form of the two-dimensional barcode can be read adequately with a barcode reader”. Under the broadest reasonable interpretation of the recently amended claims, this can be construed as a dynamic verification code encoded in a unique dynamic optical image. 
Ueno also discloses that “after the completion of the authentication process, the customer process section 31 generates a one-time code, which is a character string consisting of random digits (step S404) as a payment information presented by a customer to the store 20. The one-time code can be used only once and it is preferable for security that a period, 24 hours for example, after which the code becomes invalid is set. The one-time code generated in the customer process section 31 is transferred as payment information to the customer's portable communications terminal 10 through the customer communication section 34 (step S405, see Figure 11c). Here, the one-time code may be transformed into a two-dimensional barcode before the transfer, as in the second embodiment”.  This is 
As per claims 6 and 13 rejected in view of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2006063628 A1; WO 2005081512 A1; U.S. 10,565,580 B2; KR 20060003849 A; KR 20030023865 A; JP WO2002008981 A; EP 1231578 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627